 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Hertz CorporationandTeamsters,Chauffeurs,FINDINGS OF FACT AND CONCLUSIONS OF LAWWarehousemen,Helpers and Food Processors LocalUnion No. 657. Case 23-CA-3916January 26, 1972DECISIONAND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn September 22, 1971, Trial Examiner RameyDonovan issued the attached Decision in this proceed-ing. Thereafter, the General Counsel filed limited ex-ceptions and a supporting brief, and Respondent filedcross-exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions2 and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,The Hertz Corporation, San Antonio, Texas, its offic-ers, agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's recommendedOrder.'The General Counsel and the Respondent have excepted to certaincredibility findings made by the Trial Examiner It is the Board's establishedpolicy not to overrule a Trial Examiner's resolutions with respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions were incorrect.Standard Dry Wall Products, Inc,91NLRB 544, enfd 188 F 2d 362 (C A 3) We have carefully examined therecord and find no basis for reversing his findings'We agree with the Trial Examiner that Respondent discharged Silvia forcause and not for his union activity, but we do not find it necessary to decidewhether Respondent had knowledge of Silvia's union activityTRIAL EXAMINER'S DECISIONRAMEY DONOVAN, Trial Examiner: The charge was filedon March 22, 1971, by Teamsters, Chauffeurs, Warehouse-men, Helpers and Food Processors Local Union No. 657,herein the Union. The Respondent )employer is the HertzCorporation at its San Antonio, Texas, operation, herein theCompany, Hertz, or Respondent. The complaint issued un-der date of April 30, 1971, and alleged violations of Section8(a)(1) and (3) of the Act. Respondent's answer denied thecommission of unfair labor practices. On June 29 and 30,1971, the trial was held in San Antonio, Texas.195 NLRB No. 16IJURISDICTIONRespondent is a Delaware corporation and operates anautomobile rental business in various states, including theState of Texas. At the airportin SanAntonio, Texas, Re-spondent operatesand maintainsan office and place of busi-nesswhich is the facility involved in this proceeding.During a representative 12-month period, Respondent inthe course of its car rental business has received in excess of$50,000 for services to customers outside the State of Texasand has, during the same period, performed services valuedin excess of $50,000.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act and the Unionis a labor organization within the meaning of Section 2(5) ofthe Act.IITHE ALLEGED UNFAIR LABOR PRACTICESThe first issue in the case is the alleged discriminatorydischarge of Robert Silvia, a garageman. The General Coun-sel's position is that the evidence reveals that within 3 daysafter Silvia had succeeded in securing union authorizationcards from all the employees in the unit and within 2 days ofRespondent's receipt of verbal advice from a union represent-ative that it represented all the employees, Respondent dis-charged Silvia on the pretext that he had, as an employee,acted contrary to Company rules and policy in the dischargeof his duty as a garageman. Respondent's position is thatthere is no evidence of Respondent's awareness of Silvia'sunion activity prior to his discharge and that Silvia was dis-charged for absenting himself from his work station in aCompany car without authorization. and for an excessiveperiod of time.Respondent's top management official in San Antonio is itscity manager. Under his jurisdiction is a rental counter at theSan Antonio airport and another one at the Austin airport;also a rental operation at a downtown motel in San Antonioand one at Brownsville, Texas. The central business office ison South Terminal Drive at the San Antonio airport. Theoffice is approximately 50 feet by 25 feet and the building alsohouses garage facilities which are referred to as the servicecenter. The Company cars are parked in an area adjacent tothe general parking facilities of the airport and this area isapproximately a quarter of a mile from the rental counter inthe airport. The office area is occupied by the city manager,the station manager, and at the time of hearing a maintenancesupervisor.' Also located there are a secretary and a car con-trol clerk.The garage facilities consist principally of a wash bay forwashing cars and a grease rack or lift for changing oil al-though there is apparently space for the "utility maintenanceman," Dotrey, to perform "surface maintenance" on theCompany's rental cars. Such maintenance consists of tuneups, relatively minor adjustments and repairs, and wheel bal-ancing when required. If matters of major maintenance andrepair are required, the car is taken to the Company's cardealer in town for such work either pursuant to the warrantyon the car or whatever other arrangement exists on suchmatters between the dealer and Respondent.Respondent also employs sales representatives who workat the Company's car rental counter in the airport terminal.These representatives fill out the car rental contracts with thecustomers, entering thereon the appropriate date both at thetime the car is taken by the customer and when it is returned.'Williams, the maintenance supervisor, assumed his duties in May, 1971 THE HERTZ CORPORATION97The remaining category of employees in Respondent's em-ploy consists of garagemen.Including Dotrey,the utilitymaintenance man, there were 5 garagemen on the day shiftand 5 on the night shift.'When a customer returned a rented car to Respondent'sparking area,the customer went to one of Respondent'srental representatives at the rental counter in the airport. Therental contract form would then be completed by entering thetime of return of the car,the mileage,and so forth,and thecustomer would return the keys to the car. In some instancesthe keys would have been left in the car. The customer mightalso tell the representative of some deficiency that he hadfound in the car's performance,e.g., something did not workproperly,such as windshield wipers,radio,or shimmy andvibration when car was driven at 65 miles per hour, and soforth. In the event of a reported deficiency as aforementioned,a yellow card, referred to as a "work order,"would be filledout by the rental representative.The work order was a cardwith the following printed legend:Reri eiRepair ReportCar #License #Da toTo Hertz Mechanic:(The reported deficiencywould be here set forth)SignedLocationThe returned car keys together with the work order,if any,would be picked up by a garageman from the rental counter.He would then go to the car and drive it to the service centergarage If there was no work order with the car the garage-man would make a routine check to ascertain that such thingsas the windshield wipers,radio,and air conditioning were inworking order. He would empty ash trays and clean and washthe car and then drive it to the Hertz parking area where itwould be ready for the next customer.In the event that thecar had had a work order,there is a conflict in testimony asto the garageman's function.There is little doubt that if thework order stated that the windshield wipers did not work thegarageman would turn on the wipers to see if this was the factsince,work order or not,checking on such things as theoperation of the wipers was part of his normal duties inpreparing the car for the next customer.The conflict in tes-timony apses over more major work order defects,such as,car vibration and wheel shimmy at 65 miles per hour. TheGeneral Counsel'switnesses state that the garageman wasThe shifts were 6 30 a in to 3 30 p in and 3 30 p in to approximatelyI 1 p in , with some overlap on the shifts at 2 30 p insupposed to and did take the car out on a nearby expressway,drive it at 65 or more miles per hour,and verify the existenceof the defect before turning it over to Dotrey,the utilitymaintenance man. Respondent'switnesses state that suchroad testing was no part of the duties of the garagemen andthat such matters were exclusively part of the duties of theutilitymaintenance man. We note that on the work orderform,if for instance filled out by a rental representative re-cording a customer complaint,there is no place for a garage-man to indicate thereon that he has or has not verified thecomplaint before turning the car over to Dotrey.A variation of the procedure heretofore described of acustomer returning a car might arise.For instance,the cus-tomer returns a car and parks it. Nearby he sees a garageman,who may have happened to have just returned another carfrom the garage to the parking area.The customer gives thekeys of his returned car to the garageman and possibly tellshim of some deficiency in the car before proceeding to therental counter to have the rental contract completed by therental representative. The garageman then takes the car and,if the windshield wipers do not work as reported by thecustomer,fills out a work order.Again,what has been saidpreviously as to the garageman's duty or lack of duty,to roadtest the car regarding more serious defects, applies 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDSilvia and 5 other employees were hiredas garagemen inJune 1970. They replaced 6 or 7 garagemen who had beendischarged or quit in an incident relating to alleged theft ofCompany tires and relateditems.Silviawas hired by CityManager D'Estrada whose employment with the Companyterminated soon after, on June 16, 1970.' Bush was the stationmanager andDotrey was the utilitymaintenanceman.` Withthe advent of a relatively large number ofnew garagemen inJune 1970, Oyervides,a garagemanwho had been with theCompany since about August 1969, was the senior garage-man in point of service. Although not a supervisor, nor evena leadman, he was in large measure entrusted to breaking inthe new men and acquainting them with their work.Charles Shafer became Respondent's city manager at theSan Antonio facility on July 16, 1970. Previously, he had heldthe same position at Corpus Christi and had also been stationmanager at Dallas. Kidd was station manager at San Antoniofrom September 15, 1970, to May 1971, having previouslybeen station manager at Dallas.'At the end of October or the first of November 1970, Silviatelephoned Mull, business agent of the Union, and said thatthe garagemen would like to join the Union. Thereafter, Mullmet Silvia and Crawford, another garageman, in the mainlobby of the airport terminal. They were soon joined by Har-mon, another garageman, and all then went to a restaurantin the terminal.' Mull gave Silvia some union cards and thelatter gave some to Crawford. Silvia states that he returnedto the garage and talked to his fellow garagemen about hisconversation with Mull. He did not secure any signatures oncards that day and there is, in fact, no evidence that heproduced any cards at the garage at that time or soughtsignatures.Within the next few days, Silvia testified that hesecured signed cards. Crawford returned cards to Silvia butsome were undated or unsigned. Silvia then contacted men onthe night shift and had these deficiencies corrected.' On Mon-day night, November 2, Silvia gave the signed cards to Mullat Silvia's home. Although the cards were not introduced inevidence, the testimony indicates that all employees in theunit had signed cards.On November 3, 1970, a Board hearing was held in SanAntonio on a challenged ballot that had been cast in anelection among the rental representatives of Respondent at itsSan Antonio facility. The election had been held in August1970 on a petition filed by the Union to be certified as bargain-ing agentfor the rental representatives. The result of theelection could not be determined until the challenge to oneballot was resolved. The hearing on this matter was held, asaforementioned, on November 3.5D'Estrada had been with the Company for 13 years in variouscapaci-tiesAt the time of the hearing Dotrey had been with the Company for 8yearsKidd, therefore, had been stationmanager atSan Antonio for about1-'/,months prior to Silvia's discharge on November 56Silvia worked on the day shiftHe statesthat Crawfordwas present asa representative of the night shift Harmon had been hired about the sametime as SilviaHe became a leadman shortly after Silvia's discharge Pursu-ant to a union petition, a Board conducted consent election was held inDecember 1970 in a unitof garagementhat included the utilitymaintenanceman and the leadman, both of the latter being nonsupervisory Harmon wasthe union observer in the election which was won by the Union Respondentand the Union then executed a contractSilvia's shift ended at 3 30 p in The night shift came in about 3 p in.and it was during this overlap that Silvia made the aforementioned contactThe Hearing Officer'sDecision, issued on November 19, 1970, held thatthe challenge by the Union should be overruled and the ballot counted Thisdecision was affirmed by the Board on December 17, 1970 When the ballotwas counted, the Union lost the electionDuring a recess at the November 3 hearing, a brief conver-sation ensued between Ray Shafer, president of the Union,and Stoner, Respondent's labor relations manager who hadcome from his New York office for the hearing.' Shafer saidthat all the garagemen had signed up in the Union and askedif Stoner recognized the Union on the basis of signed cards.Stoner replied that if the Union would drop the matter of thechallenged ballot, perhaps something could be worked out.Shafer rejected the suggestion." Later that evening, Stonertold Charles Shafer what Roy Shafer had said about havingsigned up the garagemen in the Union. According to Stoner,he, Stoner, remarked to Charles Shafer that he thought "we"should ignore the matter and go ahead with what "we" hadplanned regarding a wage increase."Silvia commenced work at his regular starting time, 6:30a.m., on November 5. The record indicates that there weretwo garagemen on duty that morning, Silvia and Oyervides.Apparently Harmon was also supposed to be at work but hehad called in that he was ill and would not be in. Silvia andOyervides had been bringing cars that had been turned in bycustomers from the parking area to the garage for washingand related servicing and returning serviced cars to the Hertzparking area for future rental availability. At or about 7:25a.m. Silvia had just parked a car in the parking area when acustomer drove a car into a nearby parking space." As Silviawalked over, the customer tossed him the keys, stating thatthe car "was running rough." Silvia, when questioned fur-ther, testified that the customer had told him that the car"was idling roughly" and was not performing up to par andhad said that perhaps the driving in city traffic had caused thedifficulty.After receiving the keys and the complaint from the cus-tomer, Silvia states that he got in the car, told Oyervides, whowas nearby, that the customer had complained about the carand Silvia was taking the car out to verify the complaint.Silvia then drove the car out from the airport and to anexpressway, the entrance to which was approximately I milefrom the airport. On the expressway Silvia accelerated the carto 70 miles per hour and drove it past at least 3 exit points.He states that he made no stops during this road check andreturned to the airport, expecting to pick up Oyervides to givehim a ride from the terminal to the garage, and, not seeingOyervides, he drove the car to the garage for washing andservicing. The evidence discloses, in our opinion, that Silvia'stripwas approximately 14-15 miles and that he had beengone a half hour. Silvia states that his trip corrected what waswrong with the car.The evidence also discloses that on the same day as theabove events occurred, November 5, station manager Kidd,who lived about 5 minutes away from the airport, arrived atthe airport about 7:35 a.m. Coinciding with his arrival, hesaw Silvia driving the company red Cougar" out the airportroad and going "rather fast out of the airport," heading away'Charles Shafer, Respondent's city manager, a distant cousin of RayShafer, was not present Silvia was not present at the November 3 hearingnor was he at work that day November 3 and 4 were his regular off-workdays10The Union filed a petition for certificationin the garagemen unit onNovember 9, 1970 A consent election stipulation was thereaftersigned andexecuted by Stoner on November 24 and Shafer on November 30 Theelection was held on December 17, 1970, with the Union winning as previ-ously mentionedThe wage increase aspect will be discussed at a later point" The record shows that the car was a new red 1971 Cougar with about1,400 miles The customer had rented it in Austin on November 3 anddriven it 193 miles" In his testimony, Silvia described the Cougaras beinga very bright redand a car that the Company had had but a short time THE HERTZ CORPORATION99from the airport. Kidd recognized Silvia as a company ga-rageman andrecognized the car as a company car.After the foregoing observation of Silvia's departure, Kiddproceeded on to his office in the service center. In the officehe asked Wellman, the car control clerk, if she had sent Silviato pick up a customer or go someplace with a car. She saidno. Kidd then went out to the garage and looked out over thecar parking area. No employee was to be seen. He then calledthe rental desk in the terminal and inquired whether eitherof the sales representatives had sent Silvia anywhere. Againthe reply was negative. He then asked the rental representa-tive if she had checked in a 1971 Cougar, license numberBLG55, and she replied that she had just checked it in. Kiddthen walked out of thegarage intothe parkingarea and againcould see none of thegaragemen." There were 4 or 5 carsamong the cars in the lot that had not been washed andcleaned and otherwise serviced and were therefore awaitingsuch service before being available forrental again.Kidd satdown in the parking lot waiting for someone to appear. About7:50 a.m. Shafer drove in. Kidd told him aboutseeing Silviadeparting the airport as Kidd had driven in and of Kidd'ssubsequent check with the car control clerk and the rentalrepresentatives and on what they had said. Kidd said that hehad no idea where Silvia was going with the car. Shafer toldKidd that he wanted to talk to Silvia when he got back andfind out where he had been.Kidd returned to the parking lot and waited until he sawSilvia drive into the airport. The time was about 8:10 a.m.When Silvia came from the terminal area and drove into theservice center parking area and parked, Kidd spoke to him."Kidd asked Silvia where he had been. Silvia said, up at theairport. Kidd asked, "How come you were going out to Route410 (the expressway) and just came back that way?" Silviareplied that he was road testing a car regarding a customercomplaint about the car. Kidd, expressing incredulity aboutthe explanation, remarked, "it takes you that long to road testa car?" Kidd also said, "you know you are not supposed todo things like that, that is Dotrey's responsibility." Kidd saidthat he had to talk to Shafer about the matter.Kidd then went into Shafer's office and told him Silvia wasback and had said that he was out road testing the car. Shaferexpressed disbelief about Silvia's reported explanation, say-ing, "for thirty or forty-five minutes?", since evidently thatwas Shafer's rough impression of the length of Silvia's ab-sence. Shafer then asked Kidd, in effect, precisely how longSilvia had been gone. Kidd said about 30 minutes. Shafer saidhe wanted to talk to Silvia. Kidd then brought Silvia to theoffice.As to what then ensued in the office with Shafer, Kidd, andSilvia being present, the following synthesized version, takenfrom the testimony of the three men, represents, in our opin-ion, an accurate description of the conversation.Shafer asked Silvia where he had been for the last half houror more. Silvia said a customer had made a complaint aboutthe car and he, Silvia, was out driving the car to blow the sootout of the carburetor. Shafer said that he did not "buy" that(did not accept or believe the explanation). Shafer queried orexpressed disbelief that it took that length of time to blow thesoot out of a new car, less than a month old, with only some1,400 miles on it. Shafer also said that Silvia was not author-ized to road test a car as he had done or to take a company" The 3 men scheduled for duty that day, commencing at 6 30 a in wereSilvia, Oyervides,and Harmon It was not until later that morning that Kiddbecame aware that Harmon had called in sick and did not come in" In describing what then was said we have considered the testimony ofboth Silvia and Kidd which is not in substantial conflict as to the conversa-tion, although varying in some respectscar for hispersonal use." Under all the circumstances, Shafersaid that he was discharging Silvia. Silvia then departed thepremises and Kidd punched out Silvia's timecard at 8:40 a.m.Silvia,Harmon, Oyervides, and Martinez all testified thatas part of their duties as garagemen they road tested cars.D'Estrada testified that such road testing was not part of theduties ofa garagemanand that, when he was city manager,no garageman, as far as he was aware,had ever taken a carout on an expressway or highway to test it. Such testing wasthe responsibility of Dotrey, the utility maintenance man.Although Harmon testified that mechanical experience wasa hiring requisite in a garageman,D'Estrada denied this."D'Estrada said that the garagemen were not hired to performas mechanics and that they were not qualified for analyticaltesting.Dotrey, who in 8 years with the Company had beena garageman,leadman,and then utilitymaintenance man,testified that in the latter job he was the one who road testedcars and he had not done so as a garageman or even as aleadman. He tested cars mainly on the airport back roads,but, if the complaint was, for instance, that a car shimmiedat 65 miles per hour, he would test it on the expressway.With respect to setting forth the duties of a garageman, weregard the Company's "Quality Control Slip" as an impor-tant document. That slip listed 23 items that a garageman wassupposed to check on a car, and the garageman was supposedto check each item on the slip to signify that he had per-formed the task and then sign the slip in 3 places. The itemsranged from filling the gas tank; checking all fluid levels, suchas oil, power steering fluid and so forth; washing the car;emptying ash trays; lights; heater; horn; brake operation;steering; engine performance; to checking spare tires. Thereis no item of road testing the car. Including brake operationand steering,probably all checking could be performed indriving the car from the terminal to the garage and if furthertesting was required there is no indication that such was theduty of thegarageman.In this connection D'Estrada, on November 18, 1969, hadissued a 3-page memorandum to all garage personnel, ex-pressing dissatisfaction with the way that they had been per-forming their duty in carrying out the tasks listed on thequality control slips. The memorandum went down each itemon the slip and described what the garageman was expectedto do in checking each item. On the items that are the nearestto being mechanical type checks, D'Estrada, in the memoran-dum, gave no indication that road testing was expected fromthe garagemen, e.g.Steering and Balance-I realize thatyou do not havetoo much opportunity to check balance, but a look at thetires (down on your hands and knees) will give you someidea of the front end alignment.Engine Performance-Do you listen to the motor tosee if there is anything out of the ordinary.Itwould be our opinion that, since the memorandum wasdiscussing all the things that the garagemen were supposedto do "to make certain that the entire car, was serviceable for1'Silvia's testimony is the source of this reference by Shafer about Silviausinga company car for a personal errand or personal use or purpose11Harmontestified that he had worked in a gas station and had been inan Army motor pool Since no details are given, it is our opinion that suchjob could have entailed some mechanical experience but not necessarily soIf pumping gas, lubrication, and changing tires were the duties, this isscarcelymechanical workWhat mechanical background Silvia or othergaragemenhad does not appear While the Company would no doubt re-quire driving ability and general familianty with cars, it is doubtful that itrequired or expected any substantial mechanical proficiency from itsgarage-men whom it hired in June 1970 at $1 80 per hour Dotrey was higher paidthan thegaragemenand was in fact the company mechanic although evenhe performed only limited mechanical duties 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDrental service," it would have at least mentioned road testingif such was part of the garageman's job and probably wouldrefer to where, how long, and how a car was to be road testedand in what manner the road test would be reported when ithad been performed. But there is nothing of this nature.There is testimony from the General Counsel's witnessesthat company cars were used for personal purposes e.g.,rental representatives were seen coming back to the airportwith packages from department stores; company cars used topick up food at carryout shops; company cars used to trans-port employees or to help employees start a personal car withbad battery; company car used to take employee paychecksto nearby bank on payday and cash group of checks; otherinstances of same type. Respondent produced witnesses whohad, in various instances,been named in the aforementionedtestimony as well as other witnesses whose testimony on thewhole indicated that use of Company cars for personal pur-poses was forbidden and had either not occurred or had beensanctioned by a management official in a particular instance.For instance, in May 1969, D'Estrada issued a memorandumto "All Employees"concerning"Unauthorized use of HertzCars." The memorandum stated:In checking the mileage records of our Hertz cars it isvery evident that unauthorized use of our cars is beingmade. ... Therefore, the following restrictions will beeffective this date:1.No employee will be allowed to drive a Hertz carfor their personal use2.No employee will be allowed to drive a Hertz carto the bank or to pick up food for other employees*ss*sFailure to comply with the above regulations will termi-nate your employment with the Company.The City Manager and the station manager, as part of theircompensation and prerequisites, had the use of any availableHertz car for their personal use, such as going to and fromwork.Theyauthorized office girls or rental representatives touse Hertz cars to pick up decorations for a Christmas partyor authorized other errands. There were instances showing adegree of indulgence by management in the use of Hertz carsby attractive female personnel but these instances were au-thorized bymanagement.Whether entirely fair or not, rankhas its privileges, but the evidence, in our opinion, does notestablish that management knowingly tolerated rank-and-fileemployee use of Hertz cars on employee initiative alone andcertainly not by garagemen. As far as appears, the garage-men's principal personal useof a Company car had been tocash paychecks on payday at a nearby bank. D'Estrada'smemorandum, above, which was not revoked by Shafer, dealswith the paycheckmatter andtrips to the bank in no uncer-tain terms.In some organizations, all rules are not always adhered toby employees, either because of inadequate supervision orbecause of the difficulty of close supervision. On an averageday, the Company's airport operation day crew serviced ap-proximately 25 cars. There was obviously a considerablemovement of Hertz cars taking place in the course of the day.Hertz cars driven by customers were being returned to theHertz parking lot; Hertz cars rented by customers and drivenby the latterwere goingout of the lot; Hertz cars driven bygaragemenwere being driven from the terminal or lot to thegarage;other Hertz cars driven by garagemen were goingfrom the garage to the terminal or lot; Hertz cars driven byoffice personnel were used to pick up office supplies outsidethe airport and the car could be going from, or returning to,the parking lot; a supervisor might be leaving the Hertz lotin a Hertz car to go on some personal errand or might bereturning;a garagemanmight be going out of the lot in aHertz car to pick up a customer at a motel; an office secretarywould be driving a Hertz car to the bank to make the dailydeposit of cash receipts for the day; a rental representativeupon completion of her work would be driven by a garage-man in aHertz car from the terminal to the airport parkinglot (next to the Hertz lot); to enable her to go home in herown car (this was authorized procedure); two Hertz cars,each driven by a garageman,might leavethe airport en routeto a downtown car dealer to leave one of the cars for repairswith one car returning to the airport with the drivers; agarageman and a rentalrepresentative might leave the airportin a Hertz car to pick up a new car from the in-town dealerand return to the airport in separate Hertz cars.The evidence in the case indicates that at the Hertz airportlot there was no checker or dispatcher, at entrance or exit,checking and verifying the movement and destination of carsor personnel as might bethe case ina bus or truck terminal."With a substantial number of cars dnven by a variety ofpersonnelon an assortment of missionssuch as we havedescribed above, and with no close control of each car move-ment, the Examiner believes that probably cars were notalways used 100 percent in accordancewith managementdirectives.And, with respect to road testing by garagemen,we believe that most of that testing took place while the carwas being driven from the terminal to the garage." Thereprobably was some road testing bygaragemen,with most ofittaking place on the airport complex of roads. We alsobelieve thatsome garagemen,including Silvia, had roadtested cars outside the airport and that this occurred withoutmanagementknowledge and due tolax managementcontrol.We are not convinced that the circumstances of November 5involving Silvia's road trip of 30 minutes that came to Kidd'sdirect and personal attention in the manner previously de-scribed, and with no one in theorganization,despite Kidd'sinquiries, offering or having information regarding Silvia'smission,and with no other garageman in view to attend tocars awaiting service, had been presented to management orhad previously been condoned by management.The General Counsel pointed out that in reacting to Sil-via's trip, both Kidd and Shafer had said in substance, it takesthat long to road test a car, or it took 30 minutes to blow outthe soot? Such statements,it isargued, indicate that Silvia'sroad testing, as such, was not being challenged because, if itwas, the normal remark would have been, why were you roadtesting a car, or some similar remark directed to the veryconcept of road testing by a garageman. Even if we prescind,for the sake of discussion, from the fact that Kidd and Shaferalso said, in substance, to Silvia, that he knew that he was notsupposed to do things like that and that he was not authorizedto road test cars, the argument of the General Counsel is notcompelling. As we view the limited remarks of the super-visors that the General Counsel has cited, they were saying,in effect, that your explanation, taken on its face, is not con-vincing because it does not take 30 minutes to do what youclaim to have been doing. In short, even meeting Silvia on hisown explanatory ground, the latter was deemed so transpar-ent that the initial supervisory response was to castigate the" There was a car control clerk in the office but her principal duty waskeeping track of cars rented at another Hertz station and turned in at SanAntonio or of San Antonio cars at other stations" There areno figureson the matter but we believe that the percentageof cars requiring any kind of testing bya garagemanwith the car in motionwas smallWith the exception of brakes and steering, the 23 items on thequality control slips would be performed on a stationary car, and brakes andsteeringcould normally be checked in the approximately quarter mile fromthe terminal to garage THE HERTZCORPORATION101defense offered without invoking the more basic premise re-garding road testing.20Aside from all the evidence in this case about road testingand whether or not it was part of the duties of a garagemanand whether or not it was authorized,or overlooked or not,it is the Examiner's opinion that Kidd and Shafer basicallydid not believe Silvia's story that he was road testing a defec-tive car and it was necessary to take the car on a 30-minuteexpressway drive to road test the car and cure its malady.This is the clear import of Shafer's remark,inter alia,to Silviaregarding Silvia's attempted explanation of his trip, whenShafer said,"Idon'tbuy it[the story]."This,too, is theimport of the skeptical comments of both Kidd and Shaferthat it did not take a 30-minute trip to do what Silvia claimedhe had been doing.They evidently believed that Silvia hadtaken the car on a personal errand or a joy ride at high speedon the expressway to break the monotony of parking andunparking cars,washing them,emptying ash trays, and soforth.This is the import of Shafer's remark to Silvia,interalia,to the effect that the latter"had no reason to use [thecar] for [his]personal use."21It is not incredible to the Examiner that Shafer and Kiddviewed Silvia's explanation with skepticism.Shafer had beenan automobile mechanic at one time.Kidd had been 5 yearswith Hertz,including service as a garageman,and had beenstationmanager at Dallas and San Antonio.Presumably,they knew something about automobile operational prob-lems. Although they did not have, on November 5, all thedetails of the incident that were revealed at the hearing re-garding the 1971 Cougar,they did have the basic outline ofSilvia's explanation and the basic explanation may well havetransmitted at least some of the same doubtful aspects as didthe details set forth in the testimony.2230An employer sends an employee to Jones Company to pick up a partand tells the employee to reti rn directly with the part. The employer knewthat the task,i e the trip, normally takes no more than 30 minutes Theemployee returns 90 minutes later. The employer asks the employee wherehe had been The employee replies that, after picking up the part from JonesCompany, he went to Smith Company to pick up a screwdriver he neededThe employer,knowing that Smith Company is located across the streetfrom Jones Company and has ample clerks and quick service, says to hisemployee, you mean it took you an hour to pick up a screwdriver fromSmith9 This remark was directed at what the employer considered to be avery unconvincing story by his employee and does not mean that the em-ployer had not told the employee to return directly from Jones or that theemployer was not aware of the basic dereliction by the employee Theemployer was simply demolishing the employee's own explanation on itsface quite apart from having to invoke the basic dereliction of the employeein not returning directly as required" The above quoted remarks of Shafer are set forth as described by Silviain his testimony" Silvia testified that the customer complaint was that the car idledroughly. He took the keys, said a few words to Oyervides,and drove the carout the airport road rather rapidly, thence to the expressway,where hedrove at a high rate of speed.There is no testimony that he sat in the carfor a short period to listen to the engine's performance at idle,or that, withthe motor idling,he got out of the car, raised the hood,and observed orlistened to the idling engine At one point, without saying where, or when,or how,Silvia said he "had corifirmed that the customer said it was idlingroughly " About 35 pages of testimony later, Silvia said, "Well, on idling,Iwas just going by the customer[going by what the customer had said,namely that]itwas idling roughly " An elementary first step in correctinga rough idle is to listen and to observe the engine at idling speed and to makesimple adjustments on the carburetor with a screwdriver Silvia in his tes-timony indicated awareness that a carburetor could be adjusted mechani-cally Silvia said that he corrected the defect of rough idling by driving thecar at high speed and blowing the soot out of the carburetor and correctingthe functioning of the choke. An accumulation of soot in the carburetor ofa relatively new car is not explained,and a malfunctioning choke, as far asany mechanic'smanual is concerned,is correctable by mechanical meansand this is the normal method of correction.In any event,although SilviaThe General Counsel places considerable emphasis on thefact that Silvia was discharged 2 days after Shafer learnedthat the Union had organized the garagemen.This timingadmittedly invites suspicion. But timing and suspicion are notenough when the evidence also shows that 2 days after theabove union aspect took place,the evidently fortuitous cir-cumstances occurred of Silvia being observed driving out ofthe airport by Kidd about 7:30 a.m. with all the related detailspreviously described.No one ordered or directed Silvia to dowhat he did on that particular morning.He would havefulfilled all duties that he claims to have had by simply verify-ing the customer complaint of rough idling.The complaintcould have been verified with the car standing still, and, inour opinion,if Silvia then wrote on the work ticket (to Do-trey) that the car idled roughly,Silvia would have fulfilledany duty he had regarding the customer complaint.Diagnosisand therapy were clearly Dotrey's responsibility even if weprescind from the previously discussed issue of whether verifi-cation of customer complaints was not also his function.An important issue is the matter of evidence on whetherRespondent knew that Silvia had been active in the Union.There is no evidence of surveillance,interrogation of em-ployees, or even one remark by management indicatingawareness of union activity among the garagemen or of anyrole ofSilvia in such activity. All garagemen had signed unioncards by November 2 and Silvia had delivered them to theunion representative at his home on the evening of November2.Since the General Counsel correctly cites the fact that"Silvia was discharged less than 2 days afterCityManagerShaferheardof the Union's organization of the garagemen", one of the implications appears to be that managementhad not evenheardof the union organization until November3, 2 days before the discharge,and presumably had heardnothing about which employee or employees had been mostactive in the organizing.Moreover,since the union represent-ative told the Company on November 3 that"we" (the Unionor the union representatives)had all the Company's garage-men "signed up," the Company had as much reason to be-lieve that a union representative had approached the garage-men in a group or individually,and had secured theirsignatures on cards,as to suppose that one or more individualgarageman had been the organizers or the persons whosecured the signatures.The fact that all cards had been signed and delivered to theUnion on November 2 and the Company first heard of theunion organizing on November 3 would tend to indicate thatthe Company had not seen any union activity taking placeamong its garagemen or any such activity by Silvia eitherprior to November 3 or between November 2 and 5.23Asidefrom the foregoing,the circumstantial evidence that theCompany could have been aware of Silvia's union activity (orany union activity)is, in our opinion,extremely weak. Thegaragemen's type of work and their work location was of adiffused and ambulatory nature.At any given time theymight be sitting in one of many cars. Another garagemancould be parking an adjacent car; garagemen could communi-cate with each other with ease and without detection in anynumber of places,including in the garage as they were wash-and others testified that garagemen road tested cars to verify the truth of acustomer complaint, none testified that garagemen were supposed to notonly verify the complaint but also were to analyze and diagnose the causeof the trouble and then were to take steps to correct the problem Under theunclear circumstances previously described,Silvia claims to have verifiedthe legitimacy of the customer complaint But he also assertedly diagnosedthe cause and then corrected the cause by applying the therapy of a highspeed journey on the expressway" Silvia's regular off-work days were November 3 and 4 and he was notat work 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDing cars, changing tires, and so forth; they might also be inthe airport terminal with hundreds or more travelers, em-ployees of various businesses in the terminal, and so forth;they no doubt could go to airport coffeeshops and other areas;and there was no immediate supervisor, like a foreman, whoworked in close physical contact with the garagemen in thegarage or any other place.In our opinion, the General Counsel's reliance on the smallplant proposition, "that the small number of employees in theplant or department concerned justifies a reasonable inferencethat information as to union activities came to the attentionof management" is misplaced. In this case we do not regardsuch an inference as reasonable because of circumstancesdescribed above.It is then suggested or implied by the General Counsel thatthe problem of establishing company knowledge of Silvia'sunion activity is solved by the possible existence of an in-former.We are not convinced. The argument is that, al-though all unit employees had signed union cards by Novem-ber 2, in the Board election that was held on December 17there were two votes against the Union; therefore one of thetwo was probably an informer. Aside from the fact that noone knows who voted against the Union (sometimes the leastlikely suspects do), it does not follow that a negative voter isalso an informer. It is also quite possible that the negativevotes, more than a month after Silvia's discharge, may havebeen due to changes in the voter's views after the discharge;and since all voters had signed union cards prior to the dis-charge, it is unlikely that there was an informer prior toNovember 5. What the Company said about wage increasesafter the discharge may have also affected the voters. Allthese ruminations are speculative, including the GeneralCounsel's suggestion that there was an informer prior toNovember 5. In any organizing situation and in most othersituations involving employees, unions, and employers, it ispossible that there may be an informer but broad possibilitiesare not evidence. The fact that some (and probably all) em-ployees in the garage unit knew of Silvia's union activity isa decidedly inconclusive fact as far as proving the existenceof an informer.The Trial Examiner finds that the complaint allegation thatSilvia was discriminatorily discharged is not supported by apreponderance of the evidence and recommends dismissal ofthat portion of the complaint. There is, in our opinion, notonly a deficiency in the proof of Respondent's knowledge ofSilvia's union activity, a fatal defect in itself, but also a defi-ciency of proof on the merits, even assuming Respondent'sknowledge of union activity by Silvia.The Wage Increase IssueStoner,Respondent's labor relations manager, testifiedthat, in the past, the Company had given wage increases toall hourly paid personnel, rental representatives, and garage-men at the same time. There is no evidence that such raiseshad been given at any particular time, such as the first of theyear, annually, or so forth, or that raises were triggered moreor less automatically by a fixed percentage raise in the con-sumer price index or by some similar factor.At the time the Union filed a representation petition forRespondent's rental representatives about July 6, 1970,Stoner states that he discovered that there had been no gen-eral wage increase for l% years at San Antonio. At that time,according to Stoner, "we felt that shortly after the rentalrepresentation election, if the rental reps voted the uniondown, that we should shortly thereafter increase wages."The implication is clear from the foregoing that Respond-ent, being aware of the law, assertedly decided to neitherannounce nor to grant a wage increase until it was determinedby the Board, as the result of an election, whether the Unionhad achieved certification as the representative of the rentalrepresentatives.24The rental representatives' election was held August 17,1970, but was inconclusive because of one unresolved chal-lenged ballot. The hearing on the challenged ballot was heldNovember 3, 1970. The Hearing Officer's Report on the evi-dence adduced at the hearing issued November 19, disallow-ing the challenge. The Board affirmed on December 17, theballot was opened and counted, and the Union lost the elec-tion.Absent some other intervening situation, a scrupulous em-ployer, as Stoner portrays Respondent to be regarding wageincrease announcements while a representationissuewaspending before the Board, would determine that on Decem-ber 17, 1970, and not before, he was free to announce a wageincrease.On November 3, 1970, the Union told Stoner that it hadsigned up all the Company's garage employees and suggestedthat Respondent recognize the Union. Stoner declined, andthen, on November 3, reported to Shafer the foregoing intelli-gence about the union claim regarding the garagemen. Afterthe receipt of the aforementioned information and before theUnion filed its petition for the garagemen on November 9,1970, Shafer convened the garagemen for a meeting afterSilvia's discharge." The meeting was either on November 5or 6. At the meeting, Shafer said that the representationmatter involving "the girls," the rental representatives, wasnow settled and, since that representation matter had beenthe reason why the Company had not been able to grant araise to either the rental representatives or to thegaragemen,the Company was now granting a substantial wage increasewithin the next few weeks or by December 1.Respondent has given several explanations for announcingto the garagemen on November 5 or 6 that it was grantingthem a substantial wage increase by December 1.26 Stoner atone point testified, as we haveseen, that around July 1970,after Respondent became aware of the petition filed with theBoard by the union regarding the rental representatives inJuly, Respondent decided "that shortly after the rental repre-sentative election, if the rental reps voted the union down,that we should very shortly thereafterincreasewages." Al-though Respondent neither announced nor granted a wageincrease between July and November 1970, while the repre-sentation matter of the rental personnel was pending beforethe Board, it announced a wage increase to the garagemen onNovember 5-6, while the rental personnel matter was stillpending before the Board," and 2 or 3 days after the Unionhad informed Respondent that it had signed up all the garage-men and had requested recognition. Stoner also testified that"Prior to the hearing [the November 3 hearing in the rentalrepresentatives' election], sometime prior to the hearing... we determined that shortly after the hearing we would" Stoner's testimony about discovering in July 1970 that no wage in-crease had been given for 1 % years implies that, but for the unionpetition,a wage increase would have been granted soon after his discovery of the1'/,-year gapSilvia was discharged November 5 at approximately 8.35 a.mAlthough there is no evidence on the matter,we assumethat in someother meeting, either on the same day or about the same time, the Respond-entgavethesame messageto the rentalrepresentatives sinceStoner testifiedthat he believed the rental representativeswere granted the wage increaseon December 1 If no prior announcement had been made to the rentalrepresentatives, the announcement to thegaragemenalone on November5-6 is the more striking" The issue of the rental representatives was not decided by the BoarduntilDecember 17 and eventhe HearingOfficer's Report hadnot issueduntilNovember 19 THE HERTZ CORPORATION103announcea generalwage increase [for rental representativesand garagemen] to be effective December 1, regardless of theoutcome [in the rental representative case]."28Stoner testified that in Respondent's organization, the citymanager at astation initiates the recommendation for a wageincrease (Shafer, of course, was city manager at San An-tonio). The recommendation then goes to the zone managerin Dallas; and then to the regionalmanager inChicago. If thelatter concurs in the recommendation, then the word goesback down the chain of command aforementioned, whichwould mean that thezone managerinDallas would adviseShafer that his recommendation for an increase had beenapproved. Stoner states that "there is quite a study that hasto be made prior" to a recommended wage increase.If Shafer, Stoner, and other officials had decided on a wageincreasearound July 1970 but deferred its announcementuntil the representation matter of the rental personnel wasprocessed and completed by the Board, they had adequatetime intramurally to go through channels and make the studybetween July and November. But Stoner admits that onNovember 5-6 when Shafer announced to the garagemen thatthere would be a substantialwage increaseabout December1,neither the formula nor the amount of the increase hadbeen decided on. Nor is there any evidence by way of memo-randa or other documentation that the matter of the increasehad gone through the chain of command that Stoner haddescribed. It was Stoner who, on November 4, after theNovember 3 hearing, told Shafer to inform the garagementhat there would be a wage increase. Shafer gave no indicationto Stoner at the time that he, Shafer, had already been advisedby the zone manager that the wage increase had been ap-proved by the regional manager and Stoner did not know ifShafer had heard anything on the subject; all Stoner states isthat the word to announce the increase was given by Stonerto Shafer on November 4, after the November 3 hearing, andafter the Union had informed Stoner that it had signed up thegaragemen.29A substantial wage increase, therefore,was an-nounced to the garagemen on November 5-6 although thedecisive challenge ballotissue inthe rental representatives'case was stillpending before the Board and although thependency of the Board proceedings has been cited by Re-spondent as the reason it had held up wage increases or wageincrease announcements for many months.It is the Examiner's opinion that either Respondent hadnot processed a recommendation for a wage increase throughchannels in the normal manner prescribed in its organizationprior to November 3 and had not received normal chain ofcommand approval, or, if some recommendation was in thepipeline before November 3, it was precipitously transformedinto an announcement of a wage increase on November 5-6,at Stoner's direction, almost immediately after Stoner wasinformed by the Union that it had signed up the garagemen" Shafer testified that the November 5-6 wage increase announcementwas made contingent upon the outcome of the still pending rental represent-atives' case, i e., "Pending, of course, the outcome of the hearing itself,which we did not know for sure at that time "19Another thing that Stoner stated in his testimony is that the decisionto grant an increase was made "sometime prior" to the November 3 hearing.Respondent, despite the procedure the Company had for such matters,never produced anything to support Stoner's assertion and Stoner offerednothing more than the statement that it occurred sometime prior to Novem-ber 3 Shafer adds nothing to Stoner's testimony except to say, regardingwhat occurred on November 5-6 when he announced the wage increase,that " .Ihad been planning to submit the general wage adjustment scalefor approval through the chain for many, many months previously to thisAnd due to the election and due to the hearing on the challenged ballot, Ihad not been able to do this."and was seeking recognition for that unit.'° This action wastaken despite the fact that the representation issue in theother case, the subject of the November 3 hearing, was stillpending before the Board and awaiting Board decision; andthe hasty nature of Respondent's action is further shown bythe fact that it had not determined the formula or the amountof the increase when it made its announcement. We concludethat Respondent adopted and put into effect its action inannouncing a substantial wage increase to the garagemen inorder to influence the garagemen either to not sign cards ifthey had not done so, or not adhere to the Union if they hadsigned cards, or, probably most importantly, not vote for theUnion in any Board election that might be held." We findsuch conduct to be in violation of Section 8(a)(1) of the Act.Respondent and the Union on November 24, 1970, enteredinto an agreement for a Board-conducted consent election inthe garage unit." Stoner states that, sometime before Novem-ber 24, a decision had been made to go to a consent election.He, therefore, "sometime after November 19 or 20," hadcalled Shafer to advise him that a consent election had beenagreed upon and, consequently, the Company would nolonger be in a position to grant the garagemen the wageincrease on December 1, since the Company, although it hadon November 5-6 promised a wage increase, had not an-nounced the amount of the increase.Accordingly, Shafer met with the garagemen on November24.He told them that the Union had filed a petition and aconsent election had been agreed upon and an election wasscheduled for December 17. He stated that as a result theCompany could not give the garagemen a wage increase aspreviously promised. During the meeting some discussiontook place regarding working conditions in Hertz stationswhere there was a union. Shafer said that in Dallas the menwere not allowed to sit around but were kept busy at all timesand that supervisors had made the garagemen wash carstwice in order that they be kept busy. He said that here at SanAntonio the men, if caught up on their work, could take abreak, smoke, or drink cokes, or whatever, but if they weregoing to be making more money, it would not be that way.Shafer testified that these were not his exact words althoughhe may have said something to that effect. He states that hesaid that the men in Dallas were obliged to stay busy and thesupervisor sometimes made them wash cars twice. We believethe first-mentioned version by Harmon is substantially credi-ble and is, in substance, not controverted.A further relevant fact is that on November 24, the unionrepresentative, the business manager of the Union, wrote toShafer.He cited Shafer's promise, in early November, of araise to the garagemen by December 1 and also that "today"Shafer had advised the men that he could not give them araise because of the Union. the letter concluded:Iwould like to advise you that I have no objections toyour giving your employees a raise. In fact, we ask youto give them a raise as you have promised.The evidence persuades the Examiner that the Respondenthas interfered with the rights of employees in violation ofSection 8(a)(1) first, by its hasty announcement of a wageincrease on November 5-6 to be effective December 1, aspreviously analyzed and found; and, secondly, by on Novem-' °Respondent evidently believed that because the Union had not yet fileda petition for the garagemen with the Board, a quick wage announcementbefore the petition was actually filed would have an immunity that might notexist if the wage increase was announced after a petition was filed" Since the Union had claimed that it had signed up the garagemen andsince Stoner had declined to grant recognition, the probability of a Boardelection was great" The Union had filed its petition on November 9 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 24 shifting to the union presence the onus of causing thewithdrawal of the promised increase,creating the impressionthat it was solely the union presence that was responsible forthe fact that the increase wouldnot beforthcoming as prom-ised.If Respondent had been acting in good faith,it certainlycould be expected to have held anothermeetingafter receiptof the union letter of November 24 and there announce thatsince the Union had waived any objection to a wage increasebefore the election and had requested that the Company fulfillits promise of an increase, the Companywas therefore goingto grant the increase on December 1 as promised.Even without the union letter, in our opinion, the Com-pany could have and should have gone forward with its prom-ised increase rather than calling off the increase and attribut-ing its action to the union's efforts to gain representationrights. The Company's premise, after all, has been that s wageincrease had been in the Company pipeline and had beendecided uponbeforeany knowledge of union interest in thegaragemen was known to the Company. It is also the Com-pany's position that the promise of a wage increase was notillegal.With such premises,therefore,the withdrawal of thepromised increase was an inconsistent act, attributable toother considerations. The amount of increase had not beendecided upon but if the Company went forward with anincrease in an amount that was attributable to some objectivestandard, the action, in our opinion, would not have beenillegal.If, in past yearsthe Companyhad granted generalwage increases ranging from 8-15 cents per hour,an increasein this range would not have been illegal in fulfillment of theNovember 5-6 promise. Indeed, even if in past years theincrease had been in the 8-15-cent range, the Company couldjustify a higher increase in 1970 if there was some objectivefact to support its action.33Regarding Shafer's statements on November 24 that, witha union at the Dallas station,the employees there were re-quired bymanagementto work harder,includingthe require-ment of washing cars twice,it is our opinion that the implica-tion was clear that this was management policy in responseto unionization.While there was no express statement thatthe foregoing conditionsof workatDallas under a unionwould be imposed at San Antonio if the latter went union, itwas reasonablly clear that the impression was conveyed thatsuch would be the case or, at least, was a good possibility. Inview of Shafer's statements as to what conditions of employ-ment company management had imposed in a unionized sta-tion, the listeners could reasonably conclude that companymanagement in the sameCompany wouldfollow a similarpolicy in San Antonio. 31 Certainly this is true since Shafer didnot say that conditions at Dallas did not represent companypolicy or that such policies were not to be expected at SanAntonio in the event of unionization. In the light of theevidence, we find a further instance of Section 8(a)(1) viola-tion in the aforementioned portions of the November 24meeting." We need not mention the obvious fact that an increase below the pastpattern of 8-15 cents would require little justification.An increase of say 20cents could be justified if attributable to objective factors,e g , Companyprofits higher than past years and 20-cent increase bore the same ratio tocurrent profits as 8-15-cent increases had borne to lower profits in pastyears" Both Shafer and Kidd in the past had been station managers at DallasCONCLUSIONS OF LAWRespondent has not violated Section 8(a)(1) and (3) of theAct by the discharge of employeeSilvia.Respondenthas violatedSection8(a)(1) of the Act by:(a) On November 5-6, 1970,promising garage employeesa substantialwage increasein order to affect theirsentimentstoward, or their support of, the Union.(b) By announcing on November 24, 1970, to the garageemployees that the promisedwage increasecould not begranted because of the representation procedure initiated bythe Union to secure recognition.(c) By stating on November 24, 1970, to the garage em-ployees that in a unionized company station the policy andsituationwas that the employees were required to workharder and to perform needless tasks so as to be kept busy.THE REMEDYPosting of a notice anda cease-and-desist order directed tothe unfair labor practices committed will be recommended.RECOMMENDED ORDER"Respondent, the Hertz Corporation, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a) Using and timing the announcement of a wage increaseto employees during a union organizational campaign in or-der to influence employees regarding the Union.(b) Using and timing the announcement of the withdrawalof a promisedwage increaseto employees in such a way andwithout legal justification so that the withdrawal is attributedto the union effort to secure recognition as bargaining agent.(c)Conveying to employees that when employees arerepresented by a union in Respondent's organization they arerequired to work harder and to perform useless and repeti-tious tasks so that they are kept busy at all times.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights asguaranteed in Section7 of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a) Post at its San Antonio, Texas, operation, in the garageand service center, in places normally used for notices torank-and-file personnel, the notice attached hereto as "Ap-pendix."" Copies of said notice, on forms provided by theRegional Director for Region 23, shall, after being signed byRespondent, be posted immediately in conspicuous placesupon receipt thereof, and be maintained for 60 consecutivedays.Reasonable steps shall be taken to ensure that saidnotices are not altered, defaced, or covered by other material.(b) Notify the said Regional Director, in writing, within 20days of receipt of the Trial Examiner's Decision what stepsithas taken to comply therewith.31" In the event no exceptions are filed as providedby Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,and recommended Order herein shall,as provided inSection 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions, and Order,and all objections thereto shallbe deemed waived for all purposes." In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt ofAppeals, the words in the notice reading"POSTEDBY ORDER OFTHE NATIONAL LABOR RELATIONS BOARD"shall be changedto read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THENATIONAL LABOR RELATIONS BOARD."" In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify theRegional Director for Region23, inwriting, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith " THE HERTZ CORPORATIONAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAs the result of a trial, a Trial Examiner of the NationalLabor Relations Board has found that we committed certainunfair labor practices in November 1970.WE WILL NOTuse or time announcements of wageincreases to employees during a union organizing cam-paign in order to influence employees'attitudes towardsa union.WE WILL NOTwithdraw wage increases promised toemployees in order to influence employees'attitudes to-wards a union.WE WILL NOTstate or indicate to employees that in aunionized operation the Company requires more workfrom employees and will require them to perform uselessand repetitious work.105All our employees are free to join a union,to remain in aunion,or to refrain from union activities since such rights areguaranteed by the National Labor Relations Act.THE HERTZCORPORATION(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board'sOffice,Dallas-Brazos Building,1125 Brazos Street,Houston,Texas 77002,Tel. 713-226-4296.